Citation Nr: 0419215	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for memory loss due to head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




REMAND

The veteran served on active duty from December 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied service connection 
for memory loss due to head injury.

The veteran contends that he has memory loss as a result of 
being hit in the head with a bottle during service in March 
1959.  He has indicated that he does not remember whether he 
was knocked unconscious, but he remembers being hospitalized 
at a private facility for a few days.  

Service medical records reflect that from September to 
November 1959, the veteran was hospitalized for a moderate 
mental "deficiency."  Upon admission, the veteran's chief 
complaint was for aches and pains.  He also complained of 
vague frontal headaches and occasional loss of memory but 
only for a few minutes at a time.  Upon psychological 
evaluation, the veteran was found to have had a mental 
deficiency with moderate functional impairment, which had 
existed prior to service.  After the psychological 
evaluation, plans were made to have the veteran discharged 
from service.  However, the veteran's father informed the 
hospital that in February 1959, the appellant had been 
hospitalized at a private medical facility after he had been 
hit over the head by two men and knocked unconscious.  It was 
reported that at the time of the alleged incident in 1959, X-
rays of the skull were negative.  

During a neurological consultation in mid-November 1959, the 
veteran complained of having memory loss and headaches, which 
had been present since he had been hit over the head with a 
beer bottle six months previously.  The neurologist noted 
that at the time of the alleged incident, the veteran had 
been hospitalized at a private facility (Cheboygan Hospital, 
Cheboygan, Michigan) for a few days and that he was expecting 
to receive that report.  After an examination, the 
neurologist indicated that the veteran did not have any 
organic neurological disease and that he probably was of low 
intelligence and had essentially functional complaints.  In 
light of the absence of any organic neurological disease, the 
veteran was recommended for separation on the basis of a pre-
existing defect.

Post-service VA outpatient and examination reports, dated 
from September 1965 to January 2003, are of record and 
reflect that the veteran gave a history with respect to his 
head injury, which is consistent with that previously 
reported in the preceding paragraphs.  During a September 
1965 VA psychiatric examination, the veteran reported that 
since his discharge from service, he had worked odd jobs, and 
as a real estate salesman.  A negative neurological 
examination was reported.  When seen at a VA outpatient 
clinic in December 2002, the veteran reported being self-
employed.  After a neurological examination of the veteran, 
the examining physician gave an impression of memory deficit 
status-post head trauma in the service.  When seen in the VA 
psychology clinic in January 2003, the examiner concluded 
that the veteran's overall presentation was not consistent 
with any known neurological disorder.  It was recommended 
that the veteran be re-evaluated by neuropsychology in six 
months.  No further records relevant to the question of 
whether the veteran indeed experiences a memory loss 
disability due to head injury in service have been obtained.  
Thus, it is now unclear whether the veteran returned to the 
VA clinic and whether he now experiences any neurological 
residuals, to include memory loss, as a result of the alleged 
in-service head injury.  The December 2002 record implies 
that he indeed has a memory deficit related to in-service 
injury, but the January 2003 report suggests that there is no 
neurologic disability.  The Board therefore concludes that 
additional evidentiary development is necessary to reconcile 
these differences and decide the issue.  

As noted previously, the veteran maintains, and service 
medical records reflect, that he was hospitalized in about 
March 1959 at Cheboygan Hospital, Cheboygan, Michigan after 
he was hit over the head with beer bottles.  In April 2003, 
the veteran filled out VA Form 21-4142, Authorization and 
Consent to Release Information To The Department of Veterans 
Affairs, wherein he authorized VA to obtain the 
aforementioned private hospitalization reports.  However, it 
appears that these records have not been associated with the 
claims file and, if still available, are relevant to the 
veteran's claim.  Consequently, on remand, the RO should 
attempt to secure any such report.

Finally, as noted previously, when seen at the Detroit, 
Michigan VA Medical Center in January 2003, the examiner 
recommended that the veteran be re-evaluated by 
neuropsychology in six months.  Thus, it appears that there 
might be outstanding VA reports that could be potentially 
relevant to the veteran's claim.  As for VA's obligation to 
secure the aforementioned records, it should be pointed out 
that VA adjudicators are charged with constructive notice of 
documents generated by VA, whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant record VA records are made part of the 
claims file, a remand is necessary.  Id.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action"

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for memory loss since his separation from 
military service in 1959.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given opportunity to obtain 
them.

2.  The RO should obtain all VA reports 
of testing or evaluation dated since 
January 1, 2003, from the VAMC in 
Detroit, Michigan.  The RO should also 
attempt to obtain copies of all 
hospitalization reports from the 
Cheboygan Hospital, Cheboygan, Michigan, 
dated in 1959.  

3.  After completion of the above-
requested development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded neurological and psychiatric 
examinations to determine the nature and 
etiology of any current memory loss.  
Psychological testing should be 
conducted.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, as well as a 
copy of this remand, should be made 
available to the examiners for review.  
The examiners should determine the 
correct diagnosis(es) and provide a 
consensus opinion as to the medical 
probabilities that any memory loss 
originated in, or is otherwise traceable 
to events during military service, such 
as head injury.  If it is determined that 
the veteran does not have any memory loss 
due to in-service head injury, the 
examiners should expressly say so and 
provide detailed reasons for their 
opinion.  

The rationale for all opinions should be 
explained in detail.  If the examiners 
provide opinions that are contrary to one 
already of record, the examiners should 
point to specific findings and/or medical 
authority to explain why their opinion 
differs from the opinion(s) already of 
record.  In this regard, the examiners 
should specifically comment on the 
veteran's service medical records, as 
well as the impression in the December 
2002 VA report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

